Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 15-39), without traverse, in the reply filed on 13 December 2021 is acknowledged.  
Applicant’s species election of Species 1A (biomolecule) in the reply filed on 13 December 2021 is acknowledged. Because Applicant did not distinctly and specifically point out whether the species election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the species election has been treated as an election without traverse (MPEP 818.01).
Claims 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. Claim 21 is withdrawn from further consideration as being drawn to nonelected species 1B (therapeutic drug). The other nonelected species 1C and 1D (RNA and polypeptide, respectively) are being examined at the discretion of the Examiner. Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 13 October 2021, filed on 13 December 2021.



Status of Claims
Claim 21 shows an incorrect status identifier. Applicant is reminded that claim 21 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 15-41 are pending.
Claims 21, 40 and 41 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to either nonelected Group II or nonelected species. Election was made without traverse in the reply filed on 13 December 2021 to the Restriction/Election Office Action mailed 13 October 2021.
Claims 15-20 and 22-39 are rejected.
	Claims 23, 27, 34, 37 and 38 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/45333, 08/06/2018, and claims benefit of 62/541,157, 08/04/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 January 2020 and 12 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 30 January 2020.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

Figure 2- labels “A” and “(B)”;
Figure 17- labels “A”, “B” and “C”

In addition, all of the figures (Figure 1 thru Figure 18) show figure legends/captions/descriptions for each figure. (For example, on Figure 1, the legend reads: “Figure 1.; Schematic of a 3D Nanochannel Electroporation (NEP) biochip for donor cell transfection”). However, the legends for each of the figures should be 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 23, 27, 34, 37 and 38 are objected to because of the following informalities:

Claim 23 recites: “…, further comprising delivery of a biomolecule or therapeutic drug the transfected donor cells by an additional method of transfection”, which should read: “…, further comprising delivery of a biomolecule or therapeutic drug to the transfected donor cells by an additional method of transfection.”
Claim 27 recites: “…wherein the first and second surface of the nanochannel are flat or substantially flat”, which should read: “…wherein the first and second surfaces of the nanochannel electroporation biochip are flat or substantially flat.” 
Claim 34 recites: “…, wherein the exosomes comprise CD9, CD63, Tsg101, or a combination thereof”, which should read: “…, wherein the exosomes comprise CD9 protein markers, CD63 protein markers, Tsg101 protein markers, or a combination thereof.”
Claim 37 recites: “The method of claim 18., wherein…”, which should read: “The method of claim 18, wherein…” That is, the period after the number 18 should be deleted.
Claim 38 recites: “The method of claim 17, wherein the at least one RNA encoded by the DNA,…”, which should read: “The method of claim 17, wherein the at least one RNA transcribed by the DNA,…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claim 37 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 37 fails to comply with the written description requirement, because the claim text recites limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claim 37 recites: “…, wherein the at least one RNA transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof, comprises at least 21 bases.”
The specification does not recite the phrase ‘at least 21 bases’. The specification shows an experiment in which two different-sized RNA molecules were loaded into vesicles and recites: “A similar comparison was also carried out for a much larger RNA, Brn2 mRNA (6272 bases for Brn2 mRNA vs. 21 bases for miR-128) using the same approach as for miR-128” (originally-filed specification, pg. 12, para. [037] and Figure 
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim., the claim may be amended to recite a transcribed RNA base length that is supported by the specification or the claim may be canceled.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 27 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 22 recites: “The method of claim 15, wherein the plasmid or vector encoding CD63, CD9, or combination thereof, is delivered into the transfected donor cells…”
However, claim 15 does not recite the term ‘plasmid’ or the concept of a plasmid encoding CD63, CD9, or combination thereof.
For the purpose of compact prosecution, the claim will be interpreted to read: “The method of claim 16, wherein the DNA plasmid or DNA vector encodes CD63, CD9, or combination thereof, and is delivered into the transfected donor cells…” Other language will be considered.
Prior art will be applied according to this interpretation.

Claim 27 is indefinite because the metes and bounds of the claimed subject matter are not clear. Claim 27 recites the relative term ‘substantially’.
Claim 27 recites: “…, wherein the first and second surfaces of the nanochannel electroporation biochip are flat or substantially flat.”
However, the specification does not recite the term ‘flat’ or the phrase ‘substantially flat’. Therefore, with regard to the phrase ‘substantially flat’, the description does not provide some standard for ascertaining the requisite degree or extent of the flatness of the first and second surfaces.
MPEP 2173.05 recites, in part: If the specification does not provide some standard for measuring that degree, a determination must be made as to whether 
In addition, the term ‘substantially’…is a broad term (MPEP 2173.05 (b)(III)(A)). Therefore, the claim does not clearly set forth the metes and bounds and of the patent protection desired. 
For the purpose of compact prosecution, the claim will be interpreted to read: “…, wherein the first and second surfaces of the nanochannel electroporation biochip are flat.”
Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 32 recites: “The method of claim 31, wherein at least 70% of the extracellular vesicles (EVs) comprise messenger RNA (mRNA) transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof.”
Claim 31 recites: “…, wherein the extracellular vesicles (EVs) comprise messenger RNA (mRNA) transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof.”

That is, it appears as though all of the EVs, described in claim 31, comprise mRNA transcribed by the DNA, DNA plasmid, DNA vector or combination thereof, whereas at least 70% of the EVs, as described in claim 32, comprise mRNA transcribed by the DNA, DNA plasmid, DNA vector or combination thereof. That is, claim 32 encompasses a broader range (i.e., EVs with and without mRNA) compared to claim 31 (i.e., all of the EVs comprise mRNA).

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 15-20, 23-32 and 35-39 are rejected under 35 U.S.C. §103 as being unpatentable over Pachuk (U.S. Patent No.: 8,524,679 B2; Date of Patent: Sep. 3, 2013) in view of Chang et al. ((2016; first published 09 July 2015) Nanoscale 8: 243-252; cited on the IDS submitted 12 July 2021).

Pachuk addresses some of the limitations of claims 15, 25 and 39, and the limitations of claims 16, 17, 18, 19, 20, 23, 24, 31, 37 and 38.
	Regarding claims 15, 16 and 39, Pachuk shows methods of delivering nucleic acids to a target cell in vitro or ex vivo by delivering a nucleic acid to or expressing a nucleic acid in a cell that is competent for distal cell targeting. The cell may then be utilized for production in cell culture of RNA-containing exovesicles [exovesicles = extracellular vesicles (EVs)](column 3, lines 47-57). Administration may be via any method or device which can achieve the desired introduction of polynucleotide, which includes various injection or electroporation devices and technologies (column 5, lines 52-63). The methods of the present invention may be used to deliver any nucleic acid that is capable of being delivered from the transfected cell to a distal target cell. In some embodiments, the nucleic acid is a polynucleotide expression construct, e.g., a DNA plasmid or viral vector, which encodes an RNA effector molecule (column 4, lines 1-6 [Claim 15- A method of producing extracellular vesicles (EVs) comprising at least one biomolecule; transfected donor cells release extracellular vesicles (EVs) comprising the at least one biomolecule, RNA encoded by the at least one biomolecule, a polypeptide encoded by the at least one biomolecule, or 
That is, Pachuk teaches the use of an electroporation device, and nucleic acid (DNA) transfection into cells by electroporation, as well as the recovery of EVs.

Further regarding claims 15 and 39, the methods of the present invention may further comprise isolating at least one exovesicle from a transfected cell, wherein the isolated exovesicle contains the nucleic acid (column 23, lines 65-67 thru column 24, line 1 [Claim 15- (c) collecting the extracellular vesicles (EVs) comprising the at least one biomolecule, the RNA encoded by the at least one biomolecule, the polypeptide encoded by the at least one biomolecule, or combination thereof] [Claim 39- (c) collecting the extracellular vesicles (EVs) comprising the RNA transcribed from the DNA, the protein translated from the RNA transcribed from the DNA, or a combination thereof]).
in vitro or ex vivo by delivering a nucleic acid to or expressing a nucleic acid in a cell that is competent for distal cell targeting. Competent donor cells may also be utilized for production in cell culture of RNA-containing exovesicles (column 16, lines 65-67 thru column 17, lines 1-7). By "expression vector" is meant a recombinant vector including a DNA or RNA construct or viral vector that contains at least one promoter operably linked to a sequence encoding a regulatory RNA such as a siRNA, shRNA, miRNA, antisense, or a downstream gene or coding region or other nucleic acid sequence to be transcribed ( e.g., a cDNA or genomic DNA fragment that encodes a protein, optionally, operably linked to sequence lying outside a coding region, or a sense and/or an antisense RNA coding region, and/or RNA sequences lying outside a coding region) (column 12, lines 49-58 [Claim 17- the extracellular vesicles (EVs) comprise at least one RNA transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof] [Claim 18- the at least one RNA transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof, is at least one RNA selected from the group consisting of: messenger RNA (mRNA), microRNA (miRNA), short hairpin RNA (shRNA), and any combination thereof] [Claim 19- the extracellular vesicles (EVs) comprise at least one polypeptide encoded by the at least one biomolecule] [Claim 20- the buffer 
comprise messenger RNA (mRNA) transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof]).
Regarding claims 23, 24 and some of the limitations of claim 25, the described invention encompasses delivery regimens where dsRNAs or nucleic acid vectors expressing the same are delivered to both skin cells and muscle cells. The means by which administration may be achieved includes needle injection [i.e., microinjection, nanoinjection], needleless injection, or electroporation (column 16, lines 56-62 [Claim 23- further comprising delivery of a biomolecule or therapeutic drug the transfected donor cells by an additional method of transfection] [Claim 24- the additional method of transfection is selected from the group consisting of gene gun, microinjection, and nanoinjection] [Claim 25- the additional cell transfection method is microinjection or nanoinjection]).
	Regarding claims 37 and 38, suitable dsRNA molecules include shRNAs,
siRNAs, and miRNAs and are typically between about 34 to about 500 nucleotides (column 4, lines 63-65 [Claim 37- the at least one RNA

by the DNA, DNA plasmid, DNA vector, or combination thereof, comprises between 21 and 6272 bases]). 
	
Pachuk further teaches that exosomes are produced from the endoplasmic reticulum (column 9, lines 34-35). 

	Pachuk does not show: 1) (a) providing a nanochannel electroporation biochip, the nanochannel electroporation biochip comprising: (i) donor cells in contact with a first surface of the nanochannel electroporation biochip [Claim 15] or (a) providing an electroporation biochip, the electroporation biochip comprising: (i) donor cells [Claim 39]; 2) (ii) a buffer comprising the biomolecules, wherein the buffer comprising the biomolecules is in contact with a second surface of the nanochannel electroporation biochip; and (iii) a plurality of nanochannels that connect the first surface of the nanochannel electroporation biochip with the second surf ace of the nanochannel electroporation biochip [Claim 15] or (ii) a buffer comprising the biomolecules, wherein the buffer comprising the biomolecules [Claim 39]; 3) (b) applying a pulsed electric field to the nanochannel electroporation biochip such that the pulsed electric field delivers the at least one biomolecule to the donor cells to produce transfected donor cells [Claim 15] or (b) applying a pulsed electric field to the electroporation biochip such that the pulsed electric field delivers the at least one DNA to the at least 70% of the extracellular vesicles (EVs) comprise messenger RNA (mRNA) transcribed by the DNA, DNA plasmid, DNA vector, or combination thereof [Claim 32]; 10) culturing the donor cells on the first surface of the nanochannel electroporation biochip for a length of time prior to (b) [Claim 35]; and 11) the culturing length of time is overnight [Claim 36]. 

	Chang et al. addresses some of the limitations of claims 15, 32 and 39, and the limitations of claims 26, 27, 28, 29, 30, 35 and 36.
	Regarding claims 15 and 39, Chang et al. shows a 3D nano-channel electroporation (NEP) chip. This NEP chip can simultaneously deliver desired molecules to cells on the top surface of the device (pg. 243, Abstract [Claim 15- a) providing a nanochannel electroporation chip, the NEP chip comprising donor 
The system setup of the 3D NEP is shown in Figure 2(a). The bottom chamber is filled with to-be-injected cargos (pg. 246, Figure 2(a) and legend). Cargos (such as DNA, RNA) to be injected are filled into the bottom chamber (pg. 245, column 2, para. 2 [Claim 15- (ii) a buffer comprising the biomolecules is in contact with a second surface of the nanochannel electroporation biochip] [Claim 39- (ii) a buffer comprising the biomolecules, wherein the buffer comprising the biomolecules]).

	It is noted that in Figure 2(a) of Chang et al. the bottom chamber containing the biomolecule cargo in buffer to be transfected is in contact with a second surface of the NEP biochip (Figure 2(a)).

	Further regarding claims 15 and 39, the cross-section of the 3D NEP chip illustrating microchannel-nanochannel connections is shown in Fig. 1a. A microchannel array was patterned and DRI-etched from the other side until connection with the nanochannel array was established (pg. 245, column 2, para. 1 [Claim 15- (iii) a plurality of nanochannels that connect the first surface of the nanochannel electroporation biochip with the second surface of the nanochannel electroporation biochip]).
In NEP, high voltage pulses are applied between the top electrode and the bottom electrode. NEP offers the advantage of being capable of accelerating the 
	Regarding claims 26, 35 and 36, in NEP experiments, two types of adherent cells (H9C2 and MEFs) were  loaded on the 3D NEP chip for 4 hours. Within this culture time, living cells attach to the chip surface (pg. 245, column 1, para. 3 and pg. 246, Fig. 2(a)). In the NEP group, 90% of transfected cells are still alive (Fig. 5b), attached and showed typical fibroblast morphologies 24 hours after electroporation (Fig. 5a) (pg. 251, column 1, lines 16-19 and pg. 250, Fig. 5(a) and 5(b) [Claim 26- the donor cells in contact with a first surface of the nanochannel electroporation biochip are present in a single layer on the first surface of the nanochannel electroporation biochip] [Claim 35- further comprising culturing the donor cells on the first surface of the nanochannel electroporation biochip for a length of time prior to (b)] [Claim 36- the culturing length of time is overnight]). 
	Regarding claim 27, for NEP, the flat side is used as the top surface for seeding cells (pg. 246, Fig. 1 legend). Figure 2(a) shows that both surfaces of the NEP biochip are flat (pg. 246, Fig. 2(a) [Claim 27- the first and second surface of
the nanochannel electroporation biochip are flat]).


Chang et al. further teaches that for demonstrating the efficiency of NEP delivering large molecular weight cargos into MEFs cells, OSKM plasmid (OCT-4, SOX2, KCL-1, and c-MYC transcription factors), and RFP encoded on a pCAG plasmid backbone (13 kbp, Addgene) was used. PmaxGFP (3.5 kbp, Amaxa Nucleofector Technology) was used to check the transfection performance of the delivery of large molecules into living cells (pg. 245, column 1, para. 2 and pg. 250, column 2, para. 1 [nexus to Pachuk] [at least one biomolecule selected from a group which includes DNA plasmid or DNA]). Among all physical delivery methods, microinjection is the most straight forward approach that is capable of 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of producing extracellular vesicles (EVs), as shown by Pachuk, by using a nanochannel electroporation (NEP) biochip [Claims 15 and 39], incorporating all of the hardware characteristics as described in claims 23, 24, 26, 27, 28, 29, 30, 35 and 36, with a reasonable expectation of success, because Pachuk teaches that exovesicles (~ extracellular vesicles (EVs)) are produced from transfected cells using any electroporation method or device, and Chang et al. shows an electroporation device which transfects cells with DNA (which is also the biomolecule, shown by Pachuk (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Pachuk shows a method in which cell electroporation, as also shown by Chang et al., can be coupled with exovesicle production, thereby streamlining or expediting a process, such as a method of producing extracellular vesicles, as a way of improving upon the cell electroporation process. In addition, Chang et al. shows that the NEP chip exhibited a 20 fold improvement in dosage control and uniformity, while still maintaining high cell viability (>90%) in comparison to conventional electroporation methods (pg. 243, Abstract).
prima facie case of obviousness (MPEP 2144.04 (IV)(A), MPEP 2144.04 (V)(E) and (VI)(B)).
It would have been further obvious to have recovered 70% of extracellular vesicles (EVs) comprising mRNA transcribed by DNA [Claim 32], with a reasonable expectation of success, because Chang et al. shows that 90% of transfected cells are still alive at 24 hours after electroporation (pg. 251, column 1, lines 16-19), and Pachuk teaches that exogenously transfected cells, e.g. muscle cells as described, could be cultured and their culture medium used as a source of RNA-containing "blebs" or exovesicles for use as described (column 39, lines 4-7). Therefore, one of ordinary skill in the art would have expected that all of the successfully electroporated cells (e.g., 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims  22, 33 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Pachuk (U.S. Patent No.: 8,524,679 B2; Date of Patent: Sep. 3, 2013) in view of Chang et al. ((2016; first published 09 July 2015) Nanoscale 8: 243-252; cited on the IDS submitted 12 July 2021), as applied to claim 15 above, and further in view of Kanuma et al. ((2017 May 15) J. Immunol. 198: 1-9).
	Claims 22 and 33 are dependent upon claim 15, claim 34 is dependent on claim 33, and, therefore, the claims recite the limitations of claim 15. Therefore, claims 22, 33 and 34 are rejected, in part, by Pachuk in view of Chang et al., as applied to claim 15, as cited above.



Pachuk in view of Chang et al., as applied to claim 15 above, do not show: encoding CD63, CD9, or combination thereof, is delivered into the transfected donor cells following delivery of the at least one biomolecule to the donor cells in contact with the first surface of the nanochannel electroporation biochip [Claim 22]; 2) the extracellular vesicles (EVs) comprise exosomes [Claim 33]; and 3) the exosomes comprise CD9, CD63, Tsg101, or a combination thereof [Claim 34].

Kanuma et al. addresses the limitations of claims 22, 33 and 34.
	Kanuma et al. teaches that DNA vaccines are attractive immunogens for priming humoral and cellular immune responses to the encoded Ag. However, their ability to induce Ag-specific CD8+ T cell responses requires improvement. Among the strategies for improving DNA vaccine immunogenicity are booster vaccinations, alternate vaccine formulations, electroporation, and genetic adjuvants, but few, such as extracellular vesicles (EVs), target natural Ag delivery systems (pg. 1, Abstract [nexus to Chang et al.] [cell electroporation] [nexus to Pachuk] [release of exovesicles/extracellular vesicles/EVs]). EVs were isolated from the cell culture medium of 293F cells transfected with various DNA constructs (pg. 2, column 1, last para. [nexus to Pachuk] [isolating and collecting EVs from transfected cells]). 
	Regarding claim 22, 293F cells were transfected with pCD63-OVA-EGF).  Mice were immunized by i.m. electroporation (imEPT) with plasmid DNA encoding the control (OVA or CD63) or fusion proteins (CD63-OVA, CD9-OVA, CD81-OVA, or Cal-OVA) (pg. 2, column 2, para. 3 thru 4 [Claim 22- the plasmid 
	Regarding claims 33 and 34, Kanuma et al. teaches that extracellular vesicles (EVs) such as exosomes, apoptotic bodies, and microvesicles are membrane-enclosed vesicles released by cells by various mechanisms, including budding off the plasma membrane (microvesicles), or formation of intraluminal vesicles in compartments of the endosomal pathway, followed by fusion of
these compartments with the plasma membrane. DNA, RNA, microRNA, proteins, and lipids are all contained inside EVs (pg. 1, column 2, para. 1). CD63 is a tetraspanin protein expressed on various cellular membranes, including EVs (pg. 1, Abstract) [nexus to Pachuk] [exosomes are also produced by cells] [Claim 33- the extracellular vesicles (EVs) comprise exosomes] [Claim 34- the exosomes comprise CD9, CD63, Tsg101, or a combination thereof]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of producing extracellular vesicles (EVs) comprising at least one biomolecule, the method comprising providing a nanochannel electroporation chip, electroporating cells by pulse electric field with at least one biomolecule, and collecting EVs, as shown by Pachuk in view of Chang et al., as applied to claim 15 above, by releasing (and, thereby producing) exosomes [Claim 33], as shown by Kanuma et al., with a reasonable expectation of success, because Kanuma et al. teaches that exosomes are a subset of EVs, which are shown by Pachuk, and which, like the exovesicles shown by Pachuk, 
It would have been further obvious to have incorporated a biomolecule which is a DNA plasmid encoding CD63, CD9, or combination thereof [Claim 22]; and which releases (and, thereby produces) exosomes which comprise CD9, CD63, Tsg101, or a combination thereof [Claim 34], as shown by Kanuma et al., with a reasonable expectation of success. Kanuma et al. shows that plasmids containing CD9 and/or CD63 and a biomolecule (i.e., OVA peptide) were transfected into cells and mice muscle, and that pCD63-OVA vaccination successfully delivers the encoded OVA Ag into the secreted EVs (pg. 6, column 2, para. 1). Kanuma et al. also teaches that CD63 is a protein that is expressed on various cellular membranes, including EVs. In addition, Chang et al. shows that DNA plasmids comprising large molecular weight cargos (pg. 245, column 1, para. 2) can be successfully transfected into donor cells by electroporation. Therefore, one of ordinary skill in the art would have expected to have incorporated the DNA plasmids comprising CD63, shown by Kanuma et al., into the NEP biochip electroporation method, shown by Chang et al., with the reasonable predictable expectation that the donor cells would have been transfected with said 
One of ordinary skill in the art would have been motivated to have made those modifications, because Kanuma et al. teaches that the effectiveness of the pCD63-OVA DNA vaccination implies that the immunogenicity of DNA vaccines can be improved by Ag delivery into EVs. Results suggest that: 1) pCD63-OVA vaccination successfully delivers the encoded OVA Ag into the secreted EVs; 2) pCD63-OVA vaccination induces potent type 1 immune responses in vivo, such as Ag-specific and functional cytotoxic CD8+ T cell responses; and 3) pCD63-OVA vaccination suppresses the growth of syngeneic explanted E.G-7 cell–derived tumors, both prophylactically and therapeutically (pg. 6, column 2, para. 1). That is, one would have been motivated to have incorporated DNA plasmid expressing CD63 and/or CD9 into the electroporation method, shown by Chang et al., and recovered EVs, as shown by Pachuk, because said EVs have a high therapeutic value with regard to improving immune responses, especially, with regard to suppression of tumor growth. That is, EVs can be used as an alternative to conventional therapeutics for treating diseases, such as cancer, as conventional therapeutics, such as chemotherapy, can have serious, unpleasant side effects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 25 is rejected under 35 U.S.C. §103 as being unpatentable over Pachuk (U.S. Patent No.: 8,524,679 B2; Date of Patent: Sep. 3, 2013) in view of Chang et al. ((2016; first published 09 July 2015) Nanoscale 8: 243-252; cited on the IDS submitted 12 July 2021), as applied to claims 15, 23 and 24 above, and further in view of McKnight et al. ((2004) Nano Letters 4(7): 1213-1219).
Claim 25 is dependent on claim 24, which is dependent on claim 23, which is, in turn, dependent on claim 15. Therefore, claim 25 recites the limitations of claim 15, 23 and 24. Therefore, claim 25 is rejected, in part, by Pachuk in view of Chang et al., as applied to claims 15, 23 and 24 as cited above.

Pachuk addresses some of the limitations of claim 25. 
Regarding some of the limitations of claim 25, Pachuk et al. shows that the described invention encompasses delivery regimens where dsRNAs or nucleic acid vectors expressing the same are delivered to both skin cells and muscle cells. The means by which administration may be achieved includes needle injection [i.e., microinjection, nanoinjection], needleless injection, or electroporation (column 16, lines 56-62 [Claim 25- the additional cell transfection method is microinjection or nanoinjection]).

Pachuk in view of Chang et al., as applied to claims 15, 23 and 24 above, do not show: 1) the additional cell transfection method is microinjection or nanoinjection, and the biomolecule or therapeutic drug is tethered on a nano- or micron-sized tip array [Claim 25].

McKnight et al. addresses some of the limitations of claim 25.

direct administration of naked DNA to the nuclear domain of a targeted cell (pg. 1213, column 1, para. 1 [nexus to Pachuk] [DNA transfection by microinjection; claim 25] [nexus to Chang et al.] [DNA transfection by microinjection]).
	Regarding claim 25,  the physical nature of microinjection has promoted its use not only for mammalian studies. Success with ultrafine micropipets (<100 nm tip diameters) has also been reported on prokaryotes and even targeted organelles (pg. 1213, column 1, para. 1 thru column 2, lines 1-3). Nanofiber array chips are surface treated with DNA prior to interfacing with cellular matrices. We have predominantly used two surface modification methods that we refer to as
“spotting” and “covalent tethering”	 (pg. 1214, column 2, para. 1 [Claim 25- the biomolecule is tethered on a nano- or micron-sized tip array]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of producing extracellular vesicles (EVs) comprising at least one biomolecule, the method comprising providing a nanochannel electroporation chip, electroporating cells by pulse electric field with at least one biomolecule, and collecting EVs, as shown by Pachuk in view of Chang et al., as applied to claims 15, 23 and 24 above, by incorporating the process of microinjection, in which the biomolecule is tethered on a nano- or micron-sized tip array [Claim 25], with a reasonable expectation of success, because Pachuk teaches that microinjection is an alternative to electroporation as a biomolecule delivery  the most straightforward method for delivering DNA to a cell is microinjection- the direct administration of naked DNA to the nuclear domain of a targeted cell (pg. 1213, column 1, para. 1). In addition, McKnight et al. also shows that genes tethered on carbon nanofiber arrays can be used to effectively deliver genes to cellular matrices, thereby facilitating gene tracking through successive cell proliferation and enable observation of gene expression across  broad range of cell types (pg. 1218, column 2, last para. thru pg. 1219, column 1, lines 1-4). Compare this protocol to conventional nuclear microinjection in which only 10% of (CHO) cells demonstrated stable genomic insertion of plasmid DNA (pg. 1217, column 2, para. 2). 
Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have applied a transfection method, such as microinjection using a tethered gene array approach, in addition to electroporation, in order to deliver biomolecules to cells, because the additional application would improve the level, amount or extent of biomolecule delivery compared to the use of only one protocol alone, i.e., only electroporation (MPEP 2143 (I)(C)). In addition, the application of yet another method of electroporation would be akin to adding more of same, which demonstrates a prima facie case of obviousness (MPEP 2144.04 (IV)(A), MPEP 2144.04 (V)(E) and (VI)(B)). In addition, McKnight et al. shows that there is an advantage to using the gene-tethered array protocol in that transfected genes by this method can be tracked through several subsequent generations of cell propagation, 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631